Citation Nr: 0107678	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-04 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

Entitlement to an effective date earlier than November 12, 
1998, for the assignment of a 70 percent rating for bipolar 
disorder.

Entitlement to an effective date earlier than November 12, 
1998, for the assignment of a total rating for compensation 
purposes based on unemployability.



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1983 to November 
1987.

A June 1998 RO rating decision denied an increased evaluation 
for bipolar disorder (rated 30 percent).  The veteran 
submitted a notice of disagreement with this determination in 
January 1999.  A February 1999 RO rating decision denied an 
increased (compensable) evaluation for residuals of fracture 
of the right 5th metacarpal, and the veteran submitted a 
notice of disagreement with this decision in February 1999.

A May 1999 RO rating decision increased the evaluation for 
the bipolar disorder from 30 to 70 percent, effective from 
November 12, 1998; and assigned a total rating for the 
veteran's service-connected disabilities for compensation 
purposes based on unemployability, effective from November 
12, 1998.  In June 1999, the veteran submitted a notice of 
disagreement with these determinations, requesting earlier 
effective dates for the 70 percent rating for the bipolar 
disorder and the total rating for compensation purposes based 
on unemployability.  In this notice of disagreement he 
requested a personal hearing at the Board of Veterans' 
Appeals (Board) and withdrew his appeal with the issues of 
entitlement to increased evaluations for the bipolar disorder 
and residuals of fracture of the right 5th metacarpal.  In 
correspondence received in February 2000, the veteran 
withdrew his request for a personal hearing at the Board.  
Hence, the issues for appellate consideration are listed on 
the first page of this remand.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  In this 
case, there is additional VA duty to assist the veteran in 
the development of his claims for effective dates earlier 
than November 12, 1998, for the assignment of a 70 percent 
rating for bipolar disorder and a total rating for 
compensation purposes based on unemployability.

The veteran asserts that he is entitled to an earlier 
effective date from the fall of 1996 for the 70 percent 
rating for the bipolar disorder because he began having 
severe psychiatric problems at that time that forced him to 
quit school shortly thereafter.  The record shows that he was 
attending school in conjunction with a VA vocational and 
rehabilitation program (Chapter 31).  He asserts that the is 
entitled to an earlier effect date of November 14, 1997, for 
the total rating for compensation purposes based on 
unemployability because he last worked at the U.S. Postal 
Service on November 13, 1997, and he has had only marginal 
employment since then.  The RO should advise the veteran of 
the evidence needed to support his claims for effective dates 
earlier than November 12, 1998, for the assignment of a 
70 percent rating for bipolar disorder and a total rating for 
compensation purposes based on unemployability, and assist 
him in obtaining this evidence.

The record indicates that the veteran was receiving VA 
Chapter 31 benefits.  His VA vocational and rehabilitation 
file and counseling records have not been associated with the 
appellate record.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be advised of his 
right to submit evidence of his 
unemployment and/or medical treatment 
prior to November 12, 1998, to establish 
entitlement to the claimed benefits.  The 
RO should ask him to prepare a detailed 
list of all sources (VA and non-VA) of 
evaluation or treatment for psychiatric 
problems prior to November 12, 1998.  
Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.

2.  The veteran's vocational 
rehabilitation file and counseling 
records should be associated with the 
appellate record.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  The RO should review the claims.  If 
any action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him.  He should be afforded the 
opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




